Citation Nr: 1102536	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral hearing 
loss disability.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1954 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision in December 2006, the RO denied the 
claim of service connection for a bilateral hearing loss 
disability; after the Veteran was notified of the adverse 
decision and of his right to appeal, he did not appeal the rating 
decision and it became final by operation of law based on the 
evidence then of record. 

2.  The additional evidence is cumulative of evidence considered 
in the previous denial of the claim of service connection for a 
bilateral hearing loss disability in the rating decision in 
December 2006. 

3.  In a rating decision in December 2006, the RO denied the 
claim of service connection for tinnitus; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal the rating decision and it became final by 
operation of law based on the evidence then of record. 

4.  The additional evidence is cumulative of evidence considered 
in the previous denial of the claim of service connection for 
tinnitus in the rating decision in December 2006. 






CONCLUSIONS OF LAW

1.  The rating decision in December 2006 by the RO, denying the 
claim of service connection for a bilateral hearing loss 
disability, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in December 2006 is not new and material, and the claim of 
service connection for a bilateral hearing loss disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The rating decision in December 2006 by the RO, denying 
service connection for tinnitus, became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision 
in December 2006 is not new and material, and the claim of 
service connection for tinnitus is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
May 2008.  The Veteran was notified that new and material 
evidence was needed to reopen the claims of service; namely, 
evidence not previously considered, which was not redundant or 
cumulative of evidence previously considered.  The notice 
included the reasons the claims were previously denied.  The 
notice included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.   

The Veteran was further notified that VA would obtain VA records 
and records of other Federal agencies and that he could submit 
records not in the custody of a Federal agency, such as private 
medical records or authorize VA to obtain any non-Federal medical 
records on his behalf.  






As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim); of Pelegrini v. 
Principi, 18  Vet. App. 112 (2004) (pre-adjudication VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).

In a statement in March 2009, the Veteran stated that he had not 
received notice of the rating decision in December 2006, denying 
the claims of service connection, depriving him of the 
opportunity to appeal the rating decision.  A letter from the RO 
notifying the Veteran of the December 2006 rating decision was 
posted to the Veteran at his then and current address of record, 
on December 13, 2006.  See Woods v. Gober, 14 Vet. App. 214, 220-
21 (2000) (holding that there is a presumption of regularity that 
the Secretary properly discharged official duties by mailing a 
copy of a VA decision to the last known address of the Veteran 
and the Veteran's representative, if any, on the date that the 
decision is issued); see Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to official duties 
of the RO). 

The record shows that the Veteran's address has not changed, and 
notice sent to the Veteran was not returned as undelivered.  An 
allegation of nonreceipt does not rebut the presumption of 
regularity of government process, that is, the mailing of notice 
to the address of record.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  Accordingly, the Board finds that VA properly notified 
the Veteran of the rating decision in December 2006, denying the 
claims of service connection.







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
records.   

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here on the applications to 
reopen the claims of service connection.  38 C.F.R. 
§ 3.159(c)(4)(iii).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in December 2006, the RO denied the claim of 
service connection for a bilateral hearing loss disability 
because the Veteran did not have a bilateral hearing loss 
disability under 38 C.F.R. § 3.385 for the purpose of VA 
disability compensation. 

Also, the RO denied the claim of service connection for tinnitus 
because the Veteran had normal hearing and there was no evidence 
of acoustic trauma or of tinnitus in service.  

After the Veteran was notified of the adverse decision and of his 
right to appeal, he did not appeal and the decisions became final 
by operation of law based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In April 2008, the Veteran requested that his claim for service 
connection for a bilateral hearing loss disability and for 
tinnitus be reopened.  In August 2008, the RO denied the 
Veteran's request to reopen his claims on the grounds that new 
and material evidence had not been submitted.

Legal Criteria

Although the prior rating decision by the RO became final, a 
claim may be reopened if new and material evidence is presented.  
38 U.S.C.A. §§ 7105(c) and 5108.

Regardless of the RO's characterization of the claims, the Board 
is without jurisdiction to consider the substantive merits of a 
claim of service connection in the absence of a finding that new 
and material evidence has been presented.  The Board therefore 
must determine whether new and material evidence has been 
received to reopen the previously denied claims.  Jackson v. 
Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As the Veteran's application to reopen the claims of service 
connection was received after August 29, 2001, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material under the current regulatory definition of new and 
material evidence, the evidence must relate to the basis for the 
prior denial of the claims.


In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence of record at the time of the rating decision in 
December 2006 consisted of the following:

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of impaired hearing or of 
tinnitus.  

After service, VA records document symptoms of tinnitus in 
January 1989.  In January 1992, the Veteran denied tinnitus. 

In statements in April 2006 and in June 2006, the Veteran stated 
that in service he was a tank crewman and that he was exposed to 
noise without hearing protection from the firing of the tank's 
main gun and from the firing of the tank's secondary weapons, 
resulting in hearing loss and tinnitus since service.  The 
Veteran argued that he is competent to describe tinnitus and when 
tinnitus began, citing Charles v. Principi, 16 Vet. App. 370 
(2002). 

On VA examination in November 2006, the VA examiner noted that in 
service the Veteran was exposed to noise without hearing 
protection as a tank crewman. Audiology testing showed that the 
puretone thresholds in decibels at the tested frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 15, 
15, 15, and 25, respectively; and in the LEFT ear, 20, 20, 20, 
25, and 21, respectively.  Speech discrimination was 98 percent 
in the right ear and 96 percent in the left ear.  The VA examiner 
stated the hearing thresholds were within normal limits and did 
not met the regulatory criteria for disability.  38 C.F.R. 
§ 3.385.  

Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As none of the auditory thresholds was 40 decibels or greater, as 
three auditory thresholds were not 26 decibels or greater, and as 
the speech recognition scores were greater than 94 percent, the 
audiology testing in November 2006 showed that the Veteran's 
bilateral hearing was not a disability under the 38 C.F.R. 
§ 3.385.

On VA examination in November 2006, the Veteran complained of 
intermittent tinnitus in the right ear with onset in about 1959 
with a second recurrence in the early 1980s.  The VA examiner 
expressed the opinion that with normal hearing and no evidence of 
acoustic damage or trauma and no complaint of tinnitus in the 
service medical record, it was not at least as likely as not that 
tinnitus was related to service. 

Additional Evidence and Analysis 

The claim of service connection for a bilateral hearing loss 
disability was previously denied by the RO because the Veteran 
did not have a current hearing loss disability under 38 C.F.R. 
§ 3.385 for the purpose of VA disability compensation.  

The claim of service connection for a tinnitus was previously 
denied by the RO because the Veteran had hearing within normal 
limits and there was no evidence of acoustic damage or trauma or 
complaints of tinnitus in service.







The additional evidence consists of the following:

VA records in May 2008 consists of a list of the Veteran's 
current medical problems.  Neither hearing loss nor tinnitus is 
listed.  As the evidence does not relate to the reasons for the 
previous denial of the claims, that is, evidence of a current 
bilateral hearing loss disability under 38 C.F.R. § 3.385 and of 
a nexus of tinnitus to service, which were the unestablished 
facts necessary to substantiate the claims, the evidence is not 
new and material under 38 C.F.R. § 3.156(a).

In statements in April 2008, in September 2008, and in March 
2009, the Veteran stated that in service he was a tank crewman 
and that he was exposed to noise from the firing of the tank's 
main gun and from the firing of the tank's secondary weapons, 
machine guns, resulting in hearing loss and tinnitus since 
service.  This evidence is cumulative of evidence considered by 
the RO in the rating decision in December 2006, that is, the 
Veteran's statements as evidence support facts previously 
established and considered, namely, that the Veteran was a tank 
crewman during service and he experienced exposure to noise when 
the tank's weapons were fired.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156(a).

As the additional evidence is not new and material, the claims of 
service connection for a bilateral hearing loss disability and 
for tinnitus are not reopened.  As the claims are not reopened, 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).













ORDER

As new and material evidence has not been presented, the claim of 
service connection for a bilateral hearing loss disability is not 
reopened, and the appeal is denied. 

As new and material evidence has not been presented, the claim of 
service connection for tinnitus is not reopened, and the appeal 
is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


